Title: General Orders, 27 July 1775
From: Washington, George
To: 



Head Quarters, Cambridge, July 27th 1775.
Parole, Bedford.Countersign, Guilford.


John Trumbull Esqr. being appointed Aid: D. Camp to his Excellency the Commander in Chief; He is to be obeyed as such.
A Court of enquiry to sit to morrow Morning at eight OClock, in the Tutor’s Chamber (Mr Hall) to examine into a Complaint exhibited upon Oath, in the public newspapers against Mr Benjamin Whiting, now a prisoner in the College; All Evidences and Persons concern’d to attend the Court.

For the future when any Deserters come to any of the out Guards, they are with the least delay to be sent by a Corporals Guard, to the next Guard in the Lines, who is immediately to escort them in the same manner to the Major General commanding that division of the Army, who as soon as he has examined them will fort[h]with send them under a proper Escort from his guard to the head quarters: Some Deserters being made drunk, who came last night from the Enemy, before they reached Head Quarters; It will be considered as a Breach of orders in any person, who gives Rum to Deserters, before they are examined by the General.
A Subaltern Officer’s guard to be mounted to morrow morning, at eight OClock, at a certain distance from the small pox Hospital; the Officer to come this evening, at six OClock, to the Adjutant General for orders.
